UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6219



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES OLIVE ROWLAND,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.   Frank W. Bullock, Jr.,
District Judge. (CR-90-284, CA-01-560-1)


Submitted:   June 13, 2002                 Decided:   June 18, 2002


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Olive Rowland, Appellant Pro Se.     Sandra Jane Hairston,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Olive Rowland seeks to appeal the district court’s order

denying as untimely his motion filed under 28 U.S.C.A. § 2255 (West

Supp. 2001).   We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error. Accordingly, we deny leave to proceed in

forma pauperis, deny a certificate of appealability, and dismiss

the appeal on the reasoning of the district court.      See United

States v. Rowland, Nos. CR-90-284; CA-01-560-1 (M.D.N.C. Dec. 3,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2